Citation Nr: 1026637	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 19, 2005, for 
the grant of a total disability rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to February 
1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The date of the Veteran's informal claim for an increased 
evaluation, August 4, 1999, is also the date of the claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

2.  The medical evidence of record does not show that the Veteran 
was unable to secure or follow a substantially gainful occupation 
as a result of his service-connected back disability prior to May 
19, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2005, for 
the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to the grant of TDIU a letter dated in May 2007 notified the 
Veteran regarding the assignment of effective dates.  Additional 
letters were also provided to the Veteran in December 2007 and 
May 2008, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  With regard to the provision of a medical examination, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

If a Veteran does not meet the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is 
considered where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

A claim for TDIU is, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see 
also Isenbart v. Brown, 7 Vet. App. 537 (1995).  Generally, the 
effective date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o) (2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in the Veteran's claims 
folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Service connection for low back strain was granted by a June 1971 
rating decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective February 6, 1971.  
A May 1976 rating reduced the Veteran's evaluation to 
noncompensable, effective August 1, 976.  A May 1995 rating 
decision assigned a 10 percent evaluation, effective July 19, 
1994.  A February 1996 rating decision assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 14, 1995.  This is the Veteran's only 
service-connected disorder.

In May 1996, the Veteran filed a claim for TDIU.  This issue was 
properly adjudicated by the RO and appealed to the Board.  In 
June 1999, the Board denied the claim of entitlement to TDIU.  
The June 1999 Board decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).  As such, none of the Veteran's formal or informal claims 
for TDIU which were filed prior to the June 1999 Board decision 
can be considered in conjunction with the claim currently on 
appeal.

The Veteran filed an informal claim for an increased evaluation 
for his service-connected back disability on August 4, 1999.  The 
Veteran then filed an informal claim for entitlement to TDIU on 
February 22, 2000.  The claims of entitlement to an increased 
evaluation for a service-connected back disability and 
entitlement to TDIU were subsequently adjudicated together until 
December 2007, when entitlement to TDIU was granted.  
Accordingly, as a claim for entitlement to TDIU is considered an 
application for an increased rating, the Board finds that the 
date of the Veteran's informal claim for an increased evaluation, 
August 4, 1999, is also the date of the claim for entitlement to 
TDIU.  See Wood, 1 Vet. App. at 369; see also Isenbart, 7 Vet. 
App 537.

As the date of the Veteran's claim is less than one year after 
the last final denial of the claim of entitlement to TDIU, the 
exception to the general rule allows assignment of an effective 
date on or after July 1, 1999, if the evidence demonstrates that 
a factually ascertainable increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (2).  Thus, the proper effective date for 
the award of TDIU is the earliest date on or after July 1, 1999 
at which the evidence shows that the Veteran was unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected back disability.  See Id.; 38 C.F.R. § 4.16(a).

There is relatively little medical evidence of record which 
addresses how the Veteran's back disability impacted his ability 
to follow a substantially gainful occupation.  The vast majority 
of the medical evidence of record received since the June 1999 
Board decision discusses only the Veteran's numerous 
nonservice-connected disabilities, or simply states that the 
Veteran experienced back pain without commenting on the impact 
these symptoms had on his employability.

An August 1997 private medical report was provided after the 
Veteran was called for jury duty.  The report stated that the 
Veteran could not "sit all day and remain attentive" due to his 
back disability.  The private physician recommended that the 
Veteran be given an "appointment for court duties which will 
allow him to get up and stretch and walk around every hour for 5 
or 10 minutes; or limit court room duties to half a day."

A September 1999 VA spine examination report stated that the 
Veteran's back disability caused "mild functional impairment."

A May 2004 VA general medical examination report stated that the 
Veteran's back disability caused "moderate functional 
impairment."

In a May 2005 VA spine examination report, a VA physician opined 
that the Veteran was "unemployable based on his low back 
disability alone."  Subsequently, TDIU was granted effective May 
19, 2005, the date of the May 2005 VA spine examination report.

The medical evidence of record does not show that the Veteran's 
service-connected disabilities prevented him from securing or 
following a substantially gainful occupation prior to May 19, 
2005.  While the evidence of record shows that the Veteran has 
been unemployed since 1996, there is no medical evidence of 
record which states that the Veteran's back disability alone was 
the cause of this unemployment prior to the May 2005 VA spine 
examination report.  The vast majority of the medical evidence 
received after the final June 1999 Board decision discussed the 
Veteran's nonservice-connected disabilities or discussed the 
Veteran's back symptoms briefly and without commenting on how 
they impacted his employability.  Of the remaining records, the 
August 1997 private medical report only indicated that the 
Veteran needed to stand for 5 to 10 minutes every hour, or could 
not sit for more than half a day.  This is not sufficient to 
establish that the Veteran was unemployable due to his back 
disability.  The September 1999 VA spine examination report and 
the May 2004 VA general examination report both commented on the 
level of functional impairment caused by the Veteran's back 
disability, but the former characterized this impact as "mild" 
and the latter characterized it as "moderate."  Such statements 
are also not sufficient to establish that the Veteran was 
unemployable due to his back disability.  Accordingly, the 
medical evidence of record does not show that the Veteran was 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected back disability prior to May 
19, 2005.  As such, an effective date earlier than May 19, 2005, 
for the grant of TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than May 19, 2005, for the grant of 
TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


